              Case 5:19-cr-00056-EJD Document 48 Filed 04/06/20 Page 1 of 4




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MARISSA HARRIS (NYBN 4763025)
   Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535-5061
 7        FAX: (408) 535-5066
          marissa.harris@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN JOSE DIVISION
12
                                                ) CASE NO. 19-CR-00056 EJD
13 UNITED STATES OF AMERICA,                    )
                                                ) JOINT MOTION AND PROPOSED ORDER TO
14        Plaintiff,                            ) EXCLUDE TIME UNDER THE SPEEDY TRIAL
                                                ) ACT
15    v.                                        )
   JIZHONG CHEN,                                )
16                                              )
          Defendant.                            )
17                                              )
18
19          On March 19, 2020, the Court continued the April 20, 2020 status conference in this matter until
20 June 15, 2020, at 1:30 p.m., and ordered an exclusion of time under the Speedy Trial Act on the basis of

21 General Order 72, discussed below, which addresses the challenges of operating during the current

22 COVID-19 pandemic crisis. See ECF No 46.

23          The United States together with the defendant hereby moves this Court for an order finding these
24 additional reasons justifying an exclusion of time under the Speedy Trial Act, 18 U.S.C. § 3161, from

25 April 20, 2020 to June 15, 2020.

26

27

28
     STIPULATION AND [PROPOSED] ORDER TO EXCLUDE
     TIME                                                                                                  1
                 Case 5:19-cr-00056-EJD Document 48 Filed 04/06/20 Page 2 of 4



            A.      The continuance and exclusion in this case is justified under 18 U.S.C. §
 1                  3161(h)(7)(A)
 2

 3          Under 18 U.S.C. § 3161(h)(7)(A), the Court may appropriately exclude time “on the basis of his

 4 findings that the ends of justice served by taking such action outweigh the best interest of the public and

 5 the defendant in a speedy trial.” Although the Speedy Trial Act does not directly address continuances

 6 stemming from pandemics, natural disasters, or other emergencies, this Court has discretion to order a

 7 continuance and exclude time in such circumstances. See, e.g., Furlow v. United States, 644 F.2d 764

 8 (9th Cir. 1981) (finding no Speedy Trial Act violation where the district court granted an ends-of-justice
 9 continuance following the eruption of Mt. St. Helens).

10          On March 16, 2020, Northern District of California Chief District Judge Phyllis J. Hamilton

11 issued General Order No. 72, In Re: Coronavirus Disease Public Health Emergency. General Order No.

12 72 sets forth the Court’s finding that—in light of the state of emergency declared by the President of the

13 United States and California; recommendations by the Centers for Disease Control and Prevention

14 (CDC) and other public health departments to avoid large gatherings of people and to particularly avoid

15 person-to-person contact among the elderly and other vulnerable populations; the shelter-in-place

16 directives; and the Court’s consideration of the various interests implicated by the COVID-19 outbreak

17 “including: the health of jurors, witnesses, parties, attorneys, the public, court staff, Probation and

18 Pretrial Services staff, chambers staff, and judges; the constitutional rights of criminal defendants and
19 other parties; and the public’s interest in, and the court’s duty to ensure, the effective and expeditious

20 administration of justice”; the Court’s reduced ability to obtain an adequate spectrum of jurors and the

21 limitations on availability of counsel and court staff to be present in the courtroom based on COVID-19

22 and responses to the public health emergency—the ends of justice are served by ordering the

23 continuances of trials commencing before May 1, 2020, and by postponing appearances with the

24 defendant’s consent. On March 23, 2020, the Court closed the San Jose courthouse entirely until April

25 7, 2020. General Order 73 (amended). On March 25, 2020, the Court also closed the Oakland and

26 Eureka/McKinleyville courthouses. Id.

27          General Order 72 found that the ends of justice served by ordering continuances outweigh the

28 interest of the public and any defendant’s right to a speedy trial pursuant to 18 U.S.C. § 3161(h)(7)(A).
     STIPULATION AND [PROPOSED] ORDER TO EXCLUDE
     TIME                                                                                                       2
               Case 5:19-cr-00056-EJD Document 48 Filed 04/06/20 Page 3 of 4




 1 The parties stipulate that General Order 72 applies to the above-captioned case, specifically. COVID-19

 2 is a global pandemic. To avoid the spread of COVID-19, the state of California is currently ordered to

 3 shelter in place and “heed the current State public health directives.” California Executive Order N-33-

 4 20, available at https://covid19.ca.gov/img/Executive-Order-N-33-20.pdf (issued March 19, 2020). A

 5 number of other states have also ordered people to stay at home.

 6 https://www.cnn.com/2020/03/23/us/coronavirus-which-states-stay-at-home-order-trnd/index.html.

 7          These realities hamper counsels’ ability to meet with the defendant, relevant personnel, and

 8 witnesses. They also impede necessary investigative efforts, including the collection and review of
 9 discovery relevant to both the prosecution and defense cases. A failure to grant the requested exclusion

10 of time and continuance would therefore unreasonably deny counsel continuity of counsel and deny

11 counsel the reasonable time necessary for effective preparation, taking into account the exercise of due

12 diligence. A continuance and exclusion of time from April 20, 2020 to June 15, 2020 is therefore

13 appropriate under 18 U.S.C. § 3161(h)(7)(B)(iv), as the ends of justice served the granting of such

14 continuance outweigh the best interest of the public and the defendant in a speedy trial.

15                                               CONCLUSION

16          For the foregoing reasons, the requested delay in proceedings is warranted and should be

17 excluded under the Speedy Trial Act’s exceptions for ends of justice, 18 U.S.C. § 3161(h)(7)(A) and

18 (B)(iv).
19          The undersigned Assistant United States Attorney certifies that she has obtained approval from

20 counsel for the defendant to file this stipulation and proposed order.

21                                                               Respectfully submitted,

22                                                               DAVID L. ANDERSON
                                                                 United States Attorney
23
     DATED: April 6, 2020                                               /s/
24                                                               MARISSA HARRIS
                                                                 Assistant United States Attorney
25

26 DATED: April 6, 2020                                                /s/
                                                                 DANIEL B. OLMOS
27                                                               Counsel for Defendant
28
     STIPULATION AND [PROPOSED] ORDER TO EXCLUDE
     TIME                                                                                                     3
               Case 5:19-cr-00056-EJD Document 48 Filed 04/06/20 Page 4 of 4




 1                                            [PROPOSED] ORDER

 2          For the reasons set forth in this Court’s General Order No. 72, set forth below in this Order, and

 3 set forth in the April 6, 2020 joint motion, this Court finds exclusion from the time limits applicable

 4 under 18 U.S.C. § 3161 from April 20, 2020 to June 15, 2020, at 1:30 p.m., is warranted and serves the

 5 ends of justice, and outweighs the best interest of the public and the defendant in a speedy trial, in this

 6 case. 18 U.S.C. § 3161(h)(7)(A) and (B)(iv).

 7          Responding to the COVID-19 (Coronavirus Disease) pandemic, numerous states, including

 8 California, are currently ordered to shelter in place and “heed the current State public health directives.”
 9 California Executive Order N-33-20, available at https://covid19.ca.gov/img/Executive-Order-N-33-

10 20.pdf (issued March 19, 2020). These limits serve the public interest in stemming the spread of

11 COVID-19 and therefore serve the ends of justice. 18 U.S.C. § 3161(h)(7)(A). These realities also

12 mean that without the requested continuance, counsel would lack reasonable time necessary for effective

13 preparation, taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv).

14          Based on these findings, the Court hereby ORDERS that the time between April 20, 2020 and

15 June 15, 2020, at 1:30 p.m., is excluded under the Speedy Trial Act.

16     IT IS SO ORDERED.

17
                                                             HON. EDWARD J. DAVILA
18     Dated: 4/6/2020                                       United States District Judge
19

20

21

22

23

24

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER TO EXCLUDE
     TIME                                                                                                        4
